IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-60574
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ENRAY TURNER,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                        (98-CR-126-ALL-D)
                      --------------------
                        February 29, 2000

Before POLITZ, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Enray Turner appeals his convictions for

knowingly and willfully distributing crack cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).      He contends that the

district court abused its discretion in admitting four checks into

evidence pursuant to Fed. R. Evid. 404(b) for the purpose of

showing Turner’s knowledge and intent.   Turner also contends that

the district court erred in failing to give the jury a limiting

instruction on this admitted evidence.

     We have reviewed the record and the briefs submitted by the

parties and find no abuse of discretion in admitting the four

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
checks into evidence. United States v. Bentley-Smith, 2 F.3d 1368,

1377 (5th Cir. 1993); United States v. Beechum, 582 F.2d 898, 911

(5th Cir. 1978) (en banc).       Because Turner has not provided a

transcript of the instructions to the jury, we cannot determine the

comprehensiveness of the district court’s jury charge and therefore

decline to address that issue.    See United States v. Parziale, 947
F.2d 123, 129 (5th Cir. 1991); Fed. R. App. P. 10(b).      Any review

would have been for plain error.       Parziale, 947 F.2d at 129.

AFFIRMED.




                                   2